ON MOTION FOR REHEARING

PER CURIAM.
Appellant challenges an award of attorneys fees based on a final judgment entered in favor of Village of Golf. This court having reversed the final judgment in Florida Municipal Insurance Trust v. Village of Golf, 850 So.2d 544 (Fla. 4th DCA 2003), the award of attorneys fees is likewise reversed. The determination of attorneys fees should await the conclusion of proceedings required pursuant to our reversal in the underlying action.
FARMER, C.J., STONE and WARNER, JJ., concur.